


110 HR 5875 IH: PROTECT Act of

U.S. House of Representatives
2008-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5875
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2008
			Mr. Courtney (for
			 himself, Mr. Brady of Pennsylvania,
			 Ms. DeLauro,
			 Mr. Gonzalez,
			 Mr. Grijalva,
			 Mr. Hill, Mr. Hinchey, Mr.
			 Klein of Florida, Mr. Larson of
			 Connecticut, Mr. McGovern,
			 Mrs. Tauscher,
			 Ms. Shea-Porter,
			 Mr. Holt, Mr. Murphy of Connecticut,
			 Mr. Shays, and
			 Mr. Spratt) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to ensure that
		  personal protective equipment undergoes survivability testing before full-scale
		  production.
	
	
		1.Short titleThis Act may be cited as the
			 Providing Responsible Oversight and
			 Testing of Equipment for Combat Troops Act of 2008 or the
			 PROTECT Act of
			 2008.
		2.Personal
			 protective equipment to undergo survivability testing before full-scale
			 production
			(a)Authority of
			 Director of Operational Test and EvaluationSection 139(b) of title 10, United States
			 Code, is amended—
				(1)by striking
			 paragraph (3); and
				(2)by
			 redesignating paragraphs (4) through (7) as (3) through (6),
			 respectively.
				(b)Survivability
			 testing requiredSection 2366(e)(1) of title 10, United States
			 Code, is amended to read as follows:
				
					(1)The term covered system
				means—
						(A)a vehicle, weapon
				platform, or conventional weapon system—
							(i)that includes
				features designed to provide some degree of protection to users in combat;
				and
							(ii)that is a major
				system within the meaning of that term in section 2302(5) of this title;
				or
							(B)any item of (or key
				component of) personal equipment designed to provide some degree of protection
				to the user in
				combat.
						.
			
